NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted April 4, 2018* 
                                  Decided April 4, 2018 
                                              
                                          Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          WILLIAM J. BAUER, Circuit Judge 
                           
                          MICHAEL S. KANNE, Circuit Judge 
 
No. 17‐1894 
 
RONELL HOWLETT,                                      Appeal from the United States District 
      Petitioner‐Appellant,                          Court for the Eastern District of Wisconsin.
                                                      
      v.                                             No. 16‐C‐261 
                                                      
REED RICHARDSON,                                     William C. Griesbach, 
      Respondent‐Appellee.                           Chief Judge. 
                                                      

                                        O R D E R 

       Ronell Howlett, a Wisconsin prisoner convicted of sexual assault of a minor, 
appeals from the district court’s denial of his petition for a writ of habeas corpus under 
28 U.S.C. § 2254. The district judge granted a certificate of appealability allowing him to 
raise on appeal the issue whether his trial counsel provided ineffective assistance. 
Because the Wisconsin Court of Appeals reasonably concluded that Howlett was not 
prejudiced by the alleged errors that he asserts his attorney made, we affirm. 
                                                 
* We have agreed to decide this case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐1894                                                                            Page 2 
 
          
         Howlett was a van driver for Life Skills Academy, a private elementary school 
operated by his parents. He was charged with three counts of first‐degree sexual assault 
of a minor after nine‐year‐old C.A. reported three assaults on the school van. C.A. said 
that on three days in May 2009, Howlett deviated from the regular route and dropped 
off all the other children before her. On these days, Howlett gave her a cell phone, 
potato chips, and a pair of headphones in exchange for sex acts. 
          
         At Howlett’s jury trial, C.A. testified about the sexual assaults, as did a member 
of her church, investigating officers, and some children who rode the school van. C.A.’s 
testimony consisted of very detailed descriptions of the assaults, using sexually explicit 
slang at times. Howlett testified that he never sexually assaulted C.A. He said that C.A. 
came to possess the cell phone that he allegedly gave her because she stole it out of the 
cupholder in the van. He also explained that it was normal for him to give students 
chips and that he would drop off C.A. last when another student on the route was not 
on the van that day. The jury found Howlett guilty of all three counts. He was 
sentenced to fifteen years’ imprisonment and six years’ extended supervision.   
          
         Howlett’s postconviction motion asserted that trial counsel should have: 
(1) introduced C.A.’s school attendance records to show that there were no three 
consecutive calendar days in May when the assaults could have occurred; 
(2) impeached C.A.’s trial testimony with prior inconsistent statements (in her 
preliminary hearing, C.A. said that she touched Howlett’s penis with her hand for 
“about two seconds,” but said at trial that the contact lasted for “a minute”); 
(3) introduced a photograph of Howlett’s penis, which has a mole that C.A. never 
mentioned; (4) introduced evidence of C.A.’s propensity to lie and steal; and 
(5) provided an alternate explanation for how C.A. had learned the sexually explicit 
terms that she used to describe the assaults. Howlett also argued generally that his 
attorney failed to object to the state’s leading questions and hearsay testimony of a 
police officer and that the cumulative impact of the alleged errors amounted to 
ineffective assistance.   
          
         The Wisconsin postconviction court denied Howlett’s motion, reasoning that 
Howlett was not prejudiced by his attorney’s decision not to impeach C.A. using any of 
the tactics Howlett suggested. The Wisconsin Appellate Court affirmed, largely 
adopting the trial judge’s reasoning. The Wisconsin Supreme Court denied further 
review. Howlett then filed a motion for reconsideration, in which he raised new claims 
that his trial counsel had been ineffective for failing to present evidence that police used 
No. 17‐1894                                                                           Page 3 
 
suggestive and flawed questioning techniques with C.A. and that C.A. had sexual 
contact with another student. The postconviction court denied Howlett’s motion after 
reviewing his new claims on the merits. The Wisconsin Court of Appeals affirmed the 
ruling on the ground that Howlett had waived those grounds by not raising them in his 
original postconviction motion. See State v. Escalona‐Naranjo, 517 N.W.2d 157 (Wis. 
1994). The Wisconsin Supreme Court denied a petition for review.   
         
        Howlett petitioned in federal court for a writ of habeas corpus, raising most of 
the issues he had raised in his state postconviction motion and motion to reconsider. 
The district judge determined that the state appellate court had reasonably concluded 
that Howlett was not prejudiced by any of his attorney’s alleged omissions, and further 
that Howlett’s latest two claims of attorney error were not reviewable because they had 
been decided on an independent state procedural ground. The judge granted Howlett a 
certificate of appealability, and Howlett appealed. 
         
        We cannot issue a writ of habeas corpus on a claim decided on the merits by a 
state court unless that decision “was contrary to, or involved an unreasonable 
application of, clearly established Federal law, as determined by the Supreme Court” or 
was “based on an unreasonable determination of the facts.” 28 U.S.C. § 2254(d). The 
petitioner must show that the state court’s decision involved an error “well understood 
and comprehended in existing law beyond any possibility for fairminded 
disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011); see Quintana v. Chandler, 
723 F.3d 849, 855 (7th Cir. 2013). Where the petitioner alleges ineffective assistance of 
counsel, “the pivotal question is whether the state court’s application of the Strickland 
standard was unreasonable.” Harrington, 562 U.S. at 100; Strickland v. Washington, 
466 U.S. 668, 687, 691 (1984) (to succeed on claim, one must show error and prejudice).   
         
        We review the decision of the Wisconsin Court of Appeals, the last state court to 
rule on the merits, Jordan v. Hepp, 831 F.3d 837, 843 (7th Cir. 2016), but we note that the 
appellate court substantially adopted the trial court’s reasoning. We focus primarily on 
Strickland’s prejudice inquiry, which requires the petitioner to demonstrate a reasonable 
probability that, but for counselʹs errors, the result of the proceeding would have been 
different. Winston v. Boatwright, 649 F.3d 618, 625 (7th Cir. 2011). We defer to the state 
courtʹs assessment of the existence of a reasonable probability. Id.   
         
        Howlett contends that his attorney should have impeached C.A. with her 
inconsistent statements about the duration of the assaults. The appellate court 
determined that this omission was not prejudicial because there was only a “minute 
No. 17‐1894                                                                          Page 4 
 
difference” in C.A.’s estimate, and young children often struggle with estimations of 
time. We see nothing unreasonable about this analysis. 
        
       Next Howlett asserts that his attorney should have presented evidence that C.A. 
learned sexually explicit terms from the “school environment”— a source other than 
Howlett. Howlett’s trial counsel argued only generally that children often learn bad 
language from television. The appellate court reasoned that expanding that defense 
would have mattered little, because the prosecution’s theory did not depend on how 
C.A. learned the language she used, nor did C.A. testify that she first learned the terms 
from Howlett. The source of the terms was less important than C.A.’s ability to 
understand them and use them to describe the assaults in detail. The appellate court’s 
opinion that the defense was futile does not “fall outside the bounds of reasonable 
judicial disagreement,” Jones v. Calloway, 842 F.3d 454, 465 (7th Cir. 2016).   
        
       Howlett also argues that the Wisconsin court unreasonably applied Strickland in 
assessing counsel’s failure to introduce C.A.’s school attendance records to impeach her 
by showing that there were not three consecutive days on which he could have 
assaulted her. The appellate court concluded that Howlett demanded “a degree of 
precision‐recall that no reasonable jury would expect” of a third‐grader, and further, 
that the record permitted a finding that Howlett committed the assaults on three 
consecutive school days, not calendar days. That analysis is reasonable, so we defer to 
the finding that there was no prejudice.     
        
       Howlett also argues that his attorney should have objected to leading questions 
asked of the investigating police officer and the officer’s hearsay testimony that 
repeated and, Howlett says, implicitly endorsed, C.A.’s recounting of the assaults. The 
appellate court concluded that there was no prejudice because the officer’s testimony 
was “too brief” and essentially superfluous in light of the detailed account C.A. gave, 
and the state did not emphasize the officer’s testimony in its closing argument. This 
application of Strickland was reasonable.   
        
       Howlett also argues that his attorney should have sought to admit evidence that 
C.A. had a habit of stealing cell phones. But the appellate court reasoned that such 
evidence would be inadmissible as habit evidence, WIS. STAT. ANN. § 904.06(1), as 
evidence of other acts, § 904.04(2), or as impeachment evidence, § 906.08(2). Howlett 
asks us to reassess these evidentiary conclusions, but we cannot do so because of the 
deferential standard we must apply. Shaw v. Wilson, 721 F.3d 908, 914 (7th Cir. 2013). 
No. 17‐1894                                                                            Page 5 
 
Since the state court found the evidence inadmissible under its rules, we may not 
overturn the finding that there was no prejudice. 
         
        Howlett contends that his trial attorney should have called a former teacher to 
testify about C.A.’s character for untruthfulness, see WIS. STAT. ANN. § 906.08(1). But the 
appellate court concluded that the teacher was biased because Howlett’s parents 
employed her. Howlett argued that by trial time the teacher no longer worked for his 
parents, but in the court’s view this would not temper the teacher’s bias. The court 
further concluded that the evidence would have had “minimal strength” and would 
pale in comparison to C.A.’s detailed recounting of the assaults. This was reasonable. 
         
        Finally, Howlett contends that he did not procedurally default the arguments 
that his attorney should have hired a child psychiatrist as an expert witness and should 
have introduced evidence about C.A.’s sexual history. We cannot review federal claims 
if the state‐court decision about those claims rests on an adequate and independent 
state procedural ground. Kaczmarek v. Rednour, 627 F.3d 586, 592 (7th Cir. 2010). Because 
Howlett did not raise these issues in his first postconviction motion, the state appellate 
court invoked the Escalona‐Naranjo rule that any issues that could have been raised in a 
previous postconviction motion or direct appeal cannot be raised in a subsequent 
postconviction motion unless the petitioner can demonstrate sufficient reason for the 
delay. See Lee v. Foster, 750 F.3d 687, 693 (7th Cir. 2014). We have found the 
Escalona‐Naranjo rule to be an adequate and independent state ground. Perry v. 
McCaughtry, 308 F.3d 682, 690 (7th Cir. 2002). We review only whether the state ground 
was a firmly established and regularly followed state practice at the time it was applied, 
Lee, 750 F.3d at 693, and was not applied “unexpectedly” or “freakishly,” Braun v. 
Powell, 227 F.3d 908, 912 (7th Cir. 2000). The appellate court rejected the argument that 
postconviction counsel’s ineffective assistance was sufficient cause for Howlett’s delay 
because Howlett made only a general assertion of ineffectiveness that did not identify 
any particular error or prejudice. There was nothing grossly inadequate or bizarre about 
this assessment.   
         
        And neither of the two recognized excuses for procedural default applies. First, 
Howlett does not establish that postconviction counsel’s performance establishes “cause 
and prejudice” for his default. See Murray v. Carrier, 477 U.S. 478, 488 (1986). Setting 
aside whether postconviction counsel’s performance in Wisconsin can ever serve as 
cause and prejudice, cf. Brown v. Brown, 847 F.3d 502, 510 n.1 (7th Cir. 2017), Howlett 
does not show a reasonable probability that making these arguments would have made 
No. 17‐1894                                                                         Page 6 
 
a difference in his postconviction case. Second, Howlett does not point to “new reliable 
evidence” establishing his actual innocence. Schlup v. Delo, 513 U.S. 298, 324 (1995).   
         
        We have considered Howlett’s other contentions, and none has merit. The 
judgment of the district court is AFFIRMED.